DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Election/Restrictions and Claim Status 
	Applicants’ arguments and amendments filed 9/30/20 are acknowledged.
	Claim 14 has been cancelled.
As set forth in the previous (7/2/2020) office action, the cyclic peptide as set forth in figure 2 was elected. As shown in figure 2, the elected peptide includes 2 occurrences of the protease specific substrate IEFDSG and is cleavable in response to Granzyme B (see WO 2018/064383 cited below specifically page 9 figure 6 caption) so claims 2-6 have been interpreted as reading on the elected species but not claim 9. The elected species comprises the fluorescent donor (FAM – carboxyfluorescein) and thus reads on claim 1 but not claims 7-8 or 15-17. The elected species does not comprise an ester bond, thus claim 10 is to a non-elected species. Claim 11 has been interpreted as reading on the elected species. The elected species comprises PEG and thus claims 12-13 read on the elected species. As shown in figure 2, the elected peptide includes 2 occurrences of the protease specific substrate IEFDSG but no additional substrate sequences. Thus claim 18 and dependent claims are to non-elected species. The elected species comprises the fluorescent donor (FAM – carboxyfluorescein) and thus has been interpreted as reading on claim 1 but not claims 15-17. Claims 1-6 and 11-13 read on the elected species. Since relevant art was previously uncovered for claims 7-8 during the search such claims were included in the previous examination.  
Claims 9-10 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/20.
Claims 1-8, 11 and 13 are being examined.

Claim Status
Claims 1-11, 13, 15, 16, 18-25 are pending.
Claims 12 and 14 are explicitly canceled.
Claims 9-10 and 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-8, 11 and 13 are pending.
Claims 1-8, 11 and 13 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/682,492, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claim 1 and dependent claims require a ‘cyclic peptide’.
Application No. 62/682,492 does not recite a cyclic peptide.
Thus for purposes of searching for prior art a priority date of 6/7/19 is used for the instant claims.

Response to Arguments - Priority
	Applicants have provided no arguments with respect to the priority section that appeared in the previous office actions.

Response to Amendment
The amendment to the claims filed on 2/3/22 does not comply with the requirements of 37 CFR 1.121(c) because there is no identifier regarding claim 17, which was previously withdrawn in the 9/30/20 and 2/16/21 claim sets, and is not found at all in the current 2/3/22 claim set.  Perhaps this was due to an inadvertent deletion by the attorney.  Because this claim was previously withdrawn, its lack of presence does not materially affect the instant examination.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 2/3/22 appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Claim Interpretation
Claim 1 is directed to an engineered cyclic peptide comprising
a) a cyclic peptide comprising a plurality of cleavage sites and an integrated detectable reporter, and
b) a carrier comprising a scaffold,
wherein said scaffold is configured to prevent degradation of said cyclic peptide, 
wherein cleavage of one or more of said cleavage sites releases a linear peptide that comprises the detectable reporter, 
wherein said linear peptide is configured to be excreted from an environment,
wherein said linear peptide comprises the detectable reporter, and
wherein said linear peptide is released in said environment by said cleavage.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
“Cyclic peptide” is given its ordinary and customary meaning, that such peptide takes a cyclic rather than linear form, however per Figure 2 and elsewhere cyclic form can include moieties other than amino acids.
“Cleavage sites” is given its ordinary and customary meaning, a site of a peptide sequence in a protein or peptide acted upon by an enzyme that lyses the peptide or protein at that site.
Detectable reporter, as set forth in para 21, “may include a volatile organic compound, an elemental mass tag, a peptide comprising one or more D-amino acids, a nucleic acid, or a neoantigen.”  However, this list does not include the elected species’ fluorescent moiety (“FAM”, carboxyfluorescein, see para 22)  so is not exhaustive, and as such claim 1’s “detectable reporter” is interpreted to encompass any moiety that, with or without further modifications or conjugation with other moieties as part of the analysis, can be detected by routine analysis in vivo or ex vivo. “An integrated detectable reporter” is interpreted as a moiety whose presence can be detected by routine analysis in vivo or ex vivo, and that is integrated, by a covalent bond, in the cyclic peptide, see for example Figs. 2 and 5.  
Examples of “carrier” per para 42 of the PGPUB are stated to include, but not be limited to, nanoparticles such as iron oxide or gold nanoparticles, aptamers, peptides, proteins, nucleic acids, polysaccharides, polymers, antibodies or antibody fragments and small molecules.
Para 50 then states, “In certain embodiments, the carrier is a biocompatible scaffold, such as a scaffold including polyethylene glycol (PEG). In a preferred embodiment, the carrier is a biocompatible scaffold that includes multiple subunits of covalently linked poly(ethylene glycol) maleimide (PEG-MAL), for example, an 8-arm PEG-MAL scaffold. A PEG-containing scaffold may be selected because it is biocompatible, inexpensive, easily obtained commercially, has minimal uptake by the reticuloendothelial system (RES), and exhibits many advantageous behaviors. For example, PEG scaffolds inhibit cellular uptake of particles by numerous cell types, such as macrophages, which facilitates proper distribution to a specific tissues and increases residence time in the tissue.”
Claim 1 states that the carrier comprises a scaffold, so can include additional components other than the scaffold, such as from the non-exhaustive list of para 42. However, a PEG molecule by itself meets the entire “carrier comprising a scaffold” as long as other related limitations in the wherein clauses are met.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein said scaffold is configured to prevent degradation of said cyclic peptide”.
Because the claim limitation “wherein said scaffold is configured to prevent degradation of said cyclic peptide” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the claim limitation is as follows: 
Para 14 (PGPUB) states in part, “Trafficking may be influenced by the addition of molecular structures in the carrier polymer by, for example, increasing the size of a PEG scaffold to slow degradation in the body.”  This indicates a scaffold comprising or consisting of polyethylene glycol, PEG, of a sufficient size can slow, not prevent, degradation of the cyclic peptide of which it is a component. Para 50 also supports that a PEG scaffold can limit degradation in that it “has minimal uptake by the reticuloendothelial system (RES),” and can “inhibit cellular uptake of particles by numerous cell types, such as macrophages, which facilitates proper distribution to a specific tissues and increases residence time in the tissue.”
These statements are the only statements related to decreasing or slowing degradation of the cyclic peptide by a specific component of the scaffold (or carrier).  For this reason, PEG is the only material to entirely perform the recited function of the limitation “wherein said scaffold is configured to prevent degradation of said cyclic peptide,” noting however that there is no basis in the application as filed for preventing and this limitation is interpreted to be directed to slowing the degradation of the cyclic peptide. 
Finally, the claim limitation “wherein said linear peptide is configured to be excreted from an environment” is interpreted to be a functional limitation for which specific structure, sequence or component that achieves this function was not set forth in the application as filed.  As such, any linear peptide which is excreted from any environment, this interpreted as any tumor, body organ or tissue and including blood, meets the claim limitation.  
Additionally, to the examiner there appears to be a contradiction in desired effect or effectiveness if this limitation is intended to indicate the excretion of the linearized peptide from the environment that is the focal point of a certain disease or medical condition if the linearized peptide is a therapeutic peptide that would reasonably have substantial effect in such location, such as set forth in claims 7 and 8.  It seems applicant is attempting to claim in two directions – having a therapeutic effect in a particular environment, such as in claims 7 and 8, while also requiring in claim 1 that, somehow – not involving a specific structure or material not already claimed, the linear peptide is configured to be excreted from the environment.
Finally, regarding the limitation “wherein said linear peptide is released in said environment by said cleavage,” this referring back to the environment of “wherein said linear peptide is configured to be excreted from an environment”, this is interpreted to be met by one or more of the cyclic peptide’s cleavage sites being cleaved in an environment where a suitable enzyme that catalyzes cleavage at such site(s) is active.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitation “wherein said linear peptide is configured to be excreted from an environment”.
This is interpreted as a functional limitation, however there is no structure associated with this limitation that achieves the function.
Further, given that “environment” can refer to a cell, a tissue, an organ, the blood, etc., and these have different requirements for excretion of a peptide therefrom, it is unclear what structure provides for the linear peptide to be excreted from diverse environments.
Claim 1, and also claims 2-8, 11 and 13 depending from claim 1 are rejected on this basis.

Response to Arguments
Applicant’s arguments, see page 6, filed 2/3/22, and claim amendments with respect to the rejection(s) of claim(s) 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments made to claim 1.

Claim Rejections - 35 USC § 112 – New Matter, Lack of Possession
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has added “wherein said scaffold is configured to prevent degradation of said cyclic peptide” to claim 1.
The specification states that this is achieved by the use/inclusion of PEG, polyethylene glycol, and in para 99 states, “Further, the molecular weight of the poly(ethylene glycol) maleimide carrier may be modified to facilitate trafficking within the body and to prevent clearance of the cyclic peptide by the reticuloendothelial system.”
However, this only relates to one avenue of clearance, and nowhere in the application as filed is there a demonstration of preventing, with no time constraint to such preventing, degradation of the cyclic peptide.
In contrast, the use of PEG is known to slow degradative processes, see Veronese and Pasut, DDT vol. 10, No. 21, 2005, 1451-1458, Abstract.  Further, Ulbricht et al., Biomaterials 35 (2014) 4848-4861, teach that although PEG has been considered non-biodegradable, provides evidence that PEG is degradable by oxidative degradation under biologically relevant conditions, Abstract.
While the inclusion of PEG reasonably can slow degradation, there is no reasonable basis to support it preventing degradation.
Based on the above, claim 1 includes new matter for which applicant was not in possession at the time of filing the application.
Dependent claims 2-8, 11 and 13 also are rejected on this basis.
Additionally and separately, the examiner has not found support in the application as filed for the functional limitation, “wherein said linear peptide is configured to be excreted from an environment.” 
Para 16 states, “Where the cleavage sites are specific to enzymes known to be active in tissue affected by a disease, detection of the analyte is indicative of the disease condition. For example, when the peptide includes cleavage targets of proteases expressed in liver fibrosis, the cyclic peptide is cleaved in the liver to release the detectable analyte into circulation after which renal filtration excretes the detectable analyte in urine. Presence of the analyte in a urine sample from the patient is a signature of liver fibrosis in the patient.” This indicates the detectable analyte is excreted, not the linear peptide.
Para 41 states essentially the same outcome, “When administered to a subject, the cyclic peptide is trafficked through the body and may diffuse from the systemic circulation to a specific tissue, where the peptide may be cleaved via enzymes indicative of the disease to release a detectable analyte or a therapeutic compound. In the case of a reporter molecule, the detectable analyte may then diffuse back into circulation where it may pass renal filtration and be excreted into urine, whereby detection of the detectable analyte in the urine sample indicates enzymatic activity upon the reporter.”
Para 63 appears to refer to a situation in which the reporter, not a linear peptide, is released by cleavage and then a biological sample is non-invasively obtained, “and is preferably a bodily fluid or other substance that is naturally excreted from the body.”  There is no mention of the linear peptide in this para, and it appears that in the embodiment of para 63 it is the reporter molecule that is released from the peptide, whether that peptide was cyclic or linear just prior to its release.
Para 77 similarly refers to the “liberated reporter” passing through the renal filtration or otherwise excreted. Not the linear peptide.
Based on the above, claim 1 includes new matter for which applicant was not in possession at the time of filing the application.
Dependent claims 2-8, 11 and 13 also are rejected on this basis.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims. Since claim 12 has been canceled the rejection of claim 12 is withdrawn.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/3/22, and claim amendments, with respect to claims 1-3, 5-7 and 11-12 being rejected under 35 U.S.C. 103 over BD as evidenced by AS and FL have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7 and 11-12 under 35 U.S.C. 103 over BD as evidenced by AS and FL has been withdrawn. 

Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cobbold et al. (US 2016/0206726; cited with IDS 12/13/19; ‘Cobbold’), as evidenced by Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (‘AS’), FLUORESCITE® product sheet, 2006, 5 pages (‘FL’), and Chen et al., Nuclear Medicine and Biology 31 (2004) 11-19 (Chen).
	Claim 1 is set forth and interpreted above.
Cobbold teach cyclic peptides that comprise a T cell antigen peptide that is not capable of eliciting a T cell response in cyclized form that is rendered capable of eliciting a T cell response by selective cleavage of one or more cleavage sites in the cyclic peptide (abstract).  Cobbold teaches that cleavage of one or  more cleavage sites linearizes the T cell antigen peptide, paras 75 and 76.  This meets claim 1’s cyclic peptide comprising a plurality of cleavage sites, and also the claim 1 limitation, “wherein cleavage of one or more of said cleavage sites releases a linear peptide,” and also the claim 1 limitation “wherein said linear peptide is released in said environment by said cleavage” because the linear peptide is released into the environment where the enzymes that cleave the cleavage site are located, see for example para 11, the environment being tumours where tumour cells secrete proteases.
Cobbold teaches “It may be desirable to modify the agent of the invention so that it can be more easily detected, for example by biotinylating it or by incorporating any detectable label known in the art such as radiolabels, fluorescent labels or enzymatic labels,” para 159, which meets claim 1’s “integrated detectable reporter.” In that this statement from Cobbold teaches incorporating any detectable label into its invention, which is a cyclic peptide, upon cleavage to linear form such linear peptide would still comprise the detectable reporter, meeting claim 1’s “wherein said linear peptide comprises the detectable reporter.”
As set forth above, a PEG molecule by itself meets the entire “carrier comprising a scaffold” as long as other related limitations in the wherein clauses are met.
Cobbold suggest the inclusion of a targeting moiety that accumulates in tumours specifically polyethylene glycol (section 0142), which in part states, “Macromolecules such as polyethylene glycol and dextrans have been found to modify the clearance rate of substances to which they are attached and modify their concentration in tumours and recognize conjugation (section 0146)” (emphasis added), and Cobbold recognize that the agent has a certain half-life (section 0158) and expressly recognizes excretion (section 0146). Para 144 of Cobbold specifically teaches molecular weight and size of the listed macromolecules of para 142, which includes PEG, “… must not be degraded so fast as to fail to accumulate at the site of the unwanted cells (e.g. tumour). Preferably, the molecular weight and size of the agent comprising such a macromolecule targeting moiety exceeds that of the renal threshold for urinary excretion (MW 60 000), as this helps the blood concentration to be sufficient to provide an effective blood:tumour concentration gradient. A molecular weight of up to at least 800 000 is generally suitable, for example up to 160 000. The macromolecule is preferably one which is not readily captured by the reticuloendothelial system.”  
Cobbold thus teaches the inclusion of PEG molecules in its cyclic peptides, including in size (molecular weight) ranges that prevent (interpreted to mean slow or reduce the rate of) degradation of the cyclic peptide, such as by not being readily captured by the reticuloendothelial system and not being excreted in the kidneys by exceeding the renal threshold for urinary excretion.
Based on the claim interpretation, above, Cobbold thus also meets the limitation “wherein said scaffold is configured to prevent degradation of said cyclic peptide”.
The claim limitation “wherein said linear peptide is configured to be excreted from an environment” would have been expected by the PEG-comprising peptides of Cobbold, which after becoming linear by enzymatic action upon one or more of its cleavage sites, by virtue of its retained PEG component would have been excreted including via the liver and small intestine, as reasonably supported by the evidentiary reference Chen, which at page 15 teaches that its 125I-RGD-mPEG peptide was shown to accumulate more in the liver and intestines than the 125I-RGD peptide lacking the PEG, see also Figures 5 and 6 and page 16 right column.  Although Chen’s peptides are cyclic, the same effect of PEG would reasonably be expected for linear peptides because the effect of PEG relates to size and possibly charge, and PEGs attached to either a small linear or cyclic peptide would affect the size similarly.  
Further in relation to the detectable reporter, Cobbold suggest the labeling of the molecules for detection for example with fluorescent labels (section 0159).
Based on the teachings of Cobbold and the related knowledge in the art exemplified by AS and FL, claim 1 as interpreted would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Cobbold because Cobbold suggest for targeting unwanted cells in conditions such as cancer (section 0006) and Cobbold suggest the inclusion of a targeting moiety that accumulates in tumours specifically polyethylene glycol (section 0142). Thus one would have been motivated to include polyethylene glycol as part of the composition. Further, since Cobbold suggest the labeling of the molecules for detection for example with fluorescent labels (section 0159) and for monitoring (section 0165) one would have been motivated to label the molecules as specifically suggested by Cobbold. One would have had a reasonable expectation of success since the components and their functions were known, and the evidentiary reference AS further reinforces the use of cyclic peptides to reduce degradation in the blood stream.
	In relation to the cleavage sites’ target environment as recited in claims 2-6, Cobbold specifically teach a cyclic peptide of SEQ ID NO: 278 that contains a protease cleavage site recognized by cathepsin B (example 1 page 42 specifically section 0215) and specifically teach tumour cells (example 2 pages 42-43 specifically section 0220). Cobbold states that tumour cells aberrantly express proteases and recites cathepsin B (sections 0090-0091). In relation to claims 3-4, blood can be adjacent or part of tumor cells.
	In relation to claims 7-8, Cobbold teach that the peptide is capable of eliciting a T cell response (abstract and example 1 page 42) thus the peptide is a therapeutic peptide operable to treat the disease or medical condition, claim 7, and is bioactive within the environment, in the Cobbold example a tumour environment comprising tumour cells. 
	In relation to claim 11, Cobbold specifically teach a cyclic peptide of SEQ ID NO: 278 (example 1 page 42 specifically section 0215) which comprises multiple residues in the cyclic portion, so is a macrocyclic peptide. 
In relation to claim 13, Cobbold suggest the inclusion of a targeting moiety that accumulates in tumours including polyethylene glycol (section 0142) and recognize conjugation (section 0146), see also para 144 further regarding excretion.

	Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
On pages 7-8 applicant argues that the references do not teach every element of the claims, specifically pointing to the claim limitation that includes that the scaffold is configured to prevent degradation of the cyclic peptide. However as set forth above this is taught and suggested by Cobbold, this including that the carrier (comprising a scaffold) comprising PEG, as set forth above also taught by Cobbold.
	
	The rejection below addresses the elected species.
Claims 1-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cobbold et al. (US 2016/0206726; cited with IDS 12/13/19; ‘Cobbold’, previously cited) in view of Kwong et al. (‘Mathematical framework for activity-based cancer biomarkers’ PNAS v112(41) October 13, 2015 pages 12627-12632; cited with IDS 12/13/19; ‘Kwong’, previously cited) in view of Kwong et al. (WO 2018/064383 04-2018; ‘KwongWO2018’, previously cited), as evidenced by Adessi and Soto, Current Medicinal Chemistry, 2002, 9, 963-978 (‘AS’) and Chen et al., Nuclear Medicine and Biology 31 (2004) 11-19 (Chen). 
Claim 1 is set forth and interpreted above, and is rejected above beyond the elected species. This rejection addresses the elected species and builds from and incorporates the rejection above over Cobbold as evidenced by AS and Chen.
The detectable reporter, as set forth in para 21, “may include a volatile organic compound, an elemental mass tag, a peptide comprising one or more D-amino acids, a nucleic acid, or a neoantigen.”  However, this list does not include the elected species’ fluorescent moiety (“FAM”, carboxyfluorescein, see para 22)  so is not exhaustive, and as such claim 1’s “detectable reporter” is interpreted to encompass any moiety that, without further modifications or conjugation with other moieties, can be detected by routine analysis in vivo or ex vivo. 
While Cobbold clearly suggests labeling of the molecules for detection, it does not teach a specific example with a fluorescent label and the elected species of cleavable peptide in Fig. 2.
Kwong teach strategies that use activity based probes that amplify cancer derived signals based on a PEG core conjugated with protease cleavable peptides (abstract). Kwong specifically teach the use of the fluorophore FAM and the quencher CPQ-2 (page 12628 last paragraph) – these both also in the instant elected figure 2 species. With regard to being excretable, Kwong teach the Glu-fib peptide sequence to promote renal clearance of the cleaved peptide fragment (pages 12628-12629 connecting paragraph), this also in the instant elected figure 2 species.
	KwongWO2018 teach target protease cleavage sequences (page 4 lines 19-20) specifically those based on Granzyme B (figure 1 caption on page 6 and page 23 first complete paragraph). KwongWO2018 teach that the sequence AIEFDSGc was chosen due to its high rate of cleavage and specificity for Granzyme B (figure 6 caption on page 9 and example 1 on pages 70-71).
One of ordinary skill in the art before the effective filing date would have been motivated to modify the teachings of Cobbold with the sequence of Kwong2018 because Cobbold suggests targeting unwanted cells in conditions such as cancer (section 0006), Cobbold suggests the inclusion of a targeting moiety that accumulates in tumours including polyethylene glycol (section 0142), Kwong teaches PEG core conjugated with protease cleavable peptides and benefits derived therefrom, and Kwong2018 teaches an alternative cleavage site, the rationale for the latter based on simple substitution to benefit from an alternative enzyme’s cleavage site on the peptide. Regarding PEG, one would have been motivated to include polyethylene glycol as part of the composition. That is also has functions regarding modifying the clearance rate, para 142, and includes a macromolecule targeting moiety that exceeds that of the renal threshold for urinary excretion (MW 60 000) as this helps the blood concentration to be sufficient to provide an effective blood:tumour concentration gradient. Further, since Cobbold suggest the labeling of the molecules for detection for example with fluorescent labels (section 0159) one would have been motivated to label the molecules. Since Kwong teach strategies that use activity based probes that amplify cancer derived signals based on a PEG core conjugated with protease cleavable peptides (abstract) and specifically teach the use of the fluorophore FAM and the quencher CPQ-2 (page 12628 last paragraph) and teach the Glu-fib peptide sequence to promote renal clearance of the cleaved peptide fragment (pages 12628-12629 connecting paragraph) one would have been motivated to use the components taught by Kwong in the cyclic peptide constructs of Cobbold. This is further supported by the evidentiary reference AS, which teaches that use of cyclized peptides is a widely used strategy to increase peptide stability and potency, pages 967-968, so cyclizing Kwong’s approaches with linear peptides, combining with the approaches of Cobbold, would reasonably have been contemplated by one or ordinary skill in the art at the time of Applicant’s invention.
Particularly with respect to the protease cleavage site, Cobbold teach the protease granzyme B (section 0096) and KwongWO2018 teach that the sequence AIEFDSGc was chosen due to its high rate of cleavage and specificity for Granzyme B (figure 6 caption on page 9 and example 1 on pages 70-71), this clearly suggesting the benefit from substituting this for a cleavage site of Cobbold. 
In relation to the cyclic peptide and linearized peptide as recited in claim 1, Cobbold teach cyclic peptides that comprise a T cell antigen peptide that is not capable of eliciting a T cell response in cyclized form that is rendered capable of eliciting a T cell response by selective cleavage of a cleavage site in the cyclic peptide (abstract). Cobbold specifically teach a cyclic peptide of SEQ ID NO: 278 that contains a protease cleavage site recognized by cathepsin B (example 1 page 42 specifically section 0215).
Further, the peptide of Cobbold would be excreted by normal processes in a subject (compare sections 0063 and 0077 of the PGPub of the instant application) which recognizes natural excretion from the body and expressly teach excretion ‘in any manner’. Further, Cobbold recognize that the agent has a certain half-life (section 0158) and Cobbold expressly recognize excretion (section 0146). Additionally, Kwong teach the Glu-fib peptide sequence to promote renal clearance of the cleaved peptide fragment (pages 12628-12629 connecting paragraph).
In relation to the detectable reporter, Cobbold suggest the labeling of the molecules for detection for example with fluorescent labels (section 0159). Kwong specifically teach the use of the fluorophore FAM (page 12628 last paragraph).
Further with respect to the elected species, since Kwong teach strategies that use activity based probes that amplify cancer derived signals based on a PEG core conjugated with protease cleavable peptides (abstract) and specifically teach the use of the fluorophore FAM and the quencher CPQ-2 (page 12628 last paragraph) and teach the Glu-fib peptide sequence to promote renal clearance of the cleaved peptide fragment (pages 12628-12629 connecting paragraph) one would have been motivated to use the component taught by Kwong. Given the similar functions one of ordinary skill in the art would have reasonably substituted one for the other to obtain a different responsiveness in a target organ/environment, and one would have had a reasonable expectation of success since the components and their functions were known. An additional motivation regarding substitution, set forth above, is that KwongWO2018 teach that the sequence AIEFDSGc was chosen due to its high rate of cleavage and specificity for Granzyme B (figure 6 caption on page 9 and example 1 on pages 70-71). With respect to the protease cleavage site, Cobbold teach the protease granzyme B (section 0096) and KwongWO2018 teach that the sequence AIEFDSGc was chosen due to its high rate of cleavage and specificity for Granzyme B (figure 6 caption on page 9 and example 1 on pages 70-71).
The level of skill in the art is high based on the manipulative techniques applied to construct of peptide therapeutic compounds and compositions.
Accordingly, claim 1 would have been obvious considering the elected species.  There would have been a reasonable expectation of success given the respective references’ teachings.
	Regarding claims 2-6, Cobbold specifically teach a cyclic peptide of SEQ ID NO: 278 that contains a protease cleavage site recognized by cathepsin B (example 1 page 42 specifically section 0215) and specifically teach tumour cells (example 2 pages 42-43 specifically section 0220). Cobbold states that tumour cells aberrantly express proteases and recites cathepsin B (sections 0090-0091). In relation to claims 3-4, blood can be adjacent or part of tumor cells. 
	In relation to claims 7-8, Cobbold teach that the peptide is capable of eliciting a T cell response (abstract and example 1 page 42) thus the peptide is reactive with the environment. 
	In relation to claim 11, Cobbold specifically teach a cyclic peptide of SEQ ID NO: 278 (example 1 page 42 specifically section 0215) which comprises multiple residues in the cyclic portion so is macrocyclic.
In relation to claim 13, Cobbold suggest the inclusion of a targeting moiety that accumulates in tumours including polyethylene glycol (section 0142) and recognize conjugation (section 0146), see also para 144 further regarding excretion. Further, Kwong teach strategies that use activity based probes that amplify cancer derived signals based on a PEG core conjugated with protease cleavable peptides (abstract).

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
Applicant argues, page 8, that the recited references do not teach what is now claimed in claim 1, including two added phrases in italics.  However, these as interpreted herein are taught or suggested in the references applied, as set forth in the above rejection, which indicates additional teachings in such references relevant to what is now claimed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./
Examiner
Art Unit 1658


                                                                                                                                                                                                        /FRED H REYNOLDS/Primary Examiner, Art Unit 1658